Citation Nr: 1242607	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  12-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 2003, for the grant of service connection for paroxysmal atrial fibrillation, to include whether clear and unmistakable error (CUE) was made in the March 26, 2008 rating decision that assigned the effective date.

2.  Entitlement to a compensable (10 percent) rating for paroxysmal atrial fibrillation prior to October 2, 2009.

3.  Entitlement to a disability evaluation in excess of 10 percent for paroxysmal atrial fibrillation for the period since October 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in March 2008 and January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for paroxysmal atrial fibrillation was granted in March 2008.  A noncompensable rating was assigned from March 14, 2003.  He submitted a notice of disagreement with the assigned rating in December 2008.  Thereafter, by a rating action dated in January 2010, the noncompensable rating was increased to 10 percent, effective from October 2, 2009.  The Veteran filed a statement later that month that conveyed his disagreement with the effective date of the 10 percent rating.  He also claimed that there was CUE in the March 2008 decision that assigned March 14, 2004 as the effective date for service connection.  

As indicated in the Veteran's September 2012 correspondence, and as confirmed in the Veteran's representative's September 2012 statement, the Veteran has requested a Board hearing before a Board Veterans Law Judge at the local regional office.  As such, the Veteran should be afforded an opportunity to provide testimony at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board personal hearing before a VLJ sitting at the RO (Travel Board hearing) at the earliest available opportunity, with appropriate notification to him and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

